Citation Nr: 0532270	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to October 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In March 2004, the Board 
remanded this case to the RO for further development.  The 
case was recently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The record shows that the veteran testified as a Board 
hearing held at the RO in September 2003.  Recently, the 
Board contacted the veteran to determine if he desired 
another hearing in this matter since the Veterans Law Judge 
who presided at the September 2003 hearing was no longer 
available to participate in a decision of the appeal.  He 
responded in October 2005 indicating that he desired another 
hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the AMC for the following 
development:

1.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

2.  The veteran's current representative, 
the Missouri Veterans Commission, or 
another representative if properly 
appointed, should be afforded the 
opportunity to review the claims folder.  
The RO should insure that a reasonable 
period of time is afforded the 
representative to review the claims 
folder before the Board hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


